MILLS, Judge.
The employer/carrier appeal from a workers’ compensation order contending the deputy commissioner erred in finding that Wilson conducted an adequate work search between March and June 1983. Wilson cross appeals arguing that the deputy erred in finding that Wilson was not permanently totally disabled. We affirm.
Although there was evidence that Wilson did not cooperate with the employer/carrier’s rehabilitation specialist and that Wilson only called some rather than visited all of the prospective employers listed on his job list, evidence was presented by Wilson’s rehabilitation specialist that Wilson was cooperative and they visited 38 businesses most likely to employ him with no success.
Whether a claimant has conducted an adequate work search is a factual determination for the deputy. Clay Hyder Trucking v. Persinger, 416 So.2d 900 (Fla. 1st DCA 1982). There is competent substantial evidence supporting the deputy’s finding.
Wilson’s rehabilitation specialist stated there were jobs Wilson could do. Dr. Pear*141son stated in his deposition that if Wilson indicated he wanted to work, he would recommend certain limitations.
This was competent substantial evidence supporting the deputy’s finding that Wilson was not permanently totally disabled.
AFFIRMED.
SHIVERS and WIGGINTON, JJ., concur.